Emery, J.
G.B. Olin & Co. of Canandaigua, N. Y., admittedly once owned cei’tain harrows, called "Perry Spring-tooth harrows.” They intrusted these harrows to William H. Parsons of Foxcroft, Maine, under a written contract in Avhich it was stipulated that Parsons was to sell these and other harrows within a certain territory in Piscataquis County as the agent of Olin & Co. ; and that the title to the harrows was to remain in Olin & Co., until it passed to purchasers from Parsons ; and that the proceeds of harrows sold, whether in cash, notes or accounts, should be the property of Olin & Co. Parsons sold these harroivs to Briggs & French partially, at least, upon credit.
The title of Briggs & French to the harrows under this sale is not questioned. They acquired title by a purchase from one authorized by the owners to sell and pass title. The title to the proceeds of this sale, however, is questioned. Whom do Briggs & French OAve for these harrows ? The consideration for their indebtedness was the harrows. Their indebtedness is presumably, therefore, to the party from whom the consideration moved, the owner of the harrows, at the time of their purchase. Olin & Co., once owned them. Did the title pass from them to Parsons, so that Parsons, had the title at the time of the purchase? Title to personal property passes only when the parties intend it to pass. Whatever the language, or conduct of the parties, the question remains, — did they intend the title to pass?
In this case the plaintiff contends that the indebtedness of Briggs & French is to Parsons. The burden then is upon him to shoiv an intent of the parties that the title in the harrows should pass from Olin & Co., to Parsons. The only evidence introduced is the Avritten contract above mentioned. That contract, however, instead of indicating an intention that the title should pass to Parsons, expressly negatives any such intention. It is expressly stipulated in it that the title shall remain in Olin & Co., and further that the debts due for harrows sold shall be due to Olin & Co.
*206The plaintiff, however, invokes R. S., ch. 111, § 5. That statute clearly contemplates a case of delivery with a bargain or agreement to sell to the bailee on the part of the vendor, and a written obligation for the price given by the bailee or vendee. If in the written obligation for the price, there is a stipulation that the property so bargained and delivered shall remain the property of the vendor, until payment of the agreed price, then the writing must be recorded. But these harrows were not "bargained,” or agreed to be sold to Parsons. He acquired no right to purchase. The harrows were not delivered to him as vendee. He gave no noté as the consideration of a sale to him. The statute does not apply.
Briggs & French do not owe Parsons for these harrows, and cannot be held as his trustees upon trustee process. They were rightfully discharged.

Exceptions overruled.